PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Basore, et al.
Application No. 17/020,633
Filed:  September 14, 2020
Attorney Docket No. 58488.4US02
:
:
:                        ON PETITION
:
:



This is in response to the “Petition for Filing By Applicant Having Sufficient Proprietary Interest under 37 CFR 1.46(b)(2)”, filed March 5, 2021, to allow the applicant to execute a substitute statement on behalf of a deceased inventor on asserted proprietary interest.

The petition under 37 CFR 1.46(b)(2) is GRANTED.

The instant petition was filed on March 5, 2021, wherein applicant requests that the applicant be allowed to make the application on behalf of joint inventor William R. Kendrick who is deceased.  Applicant states that the applicant has sufficient proprietary interest in the matter that such should be permissible.

It is noted that 37 CFR 1.641 allow a substitute statement to be executed in lieu of a declaration under 37 CFR 1.63.  Where the applicant is not an assignee or an obligated assignee, but has sufficient proprietary interest in the matter, the applicant must establish by way of petition under 37 CFR 1.46(b)(2) that applicant has sufficient proprietary interest to execute the substitute statement on behalf of the inventor.  

37 CFR 1.46(b)(2) states:

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 
(i) The fee set forth in § 1.17(g); 
(ii) A showing that such person has sufficient proprietary interest in the matter; and 
(iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

Office guidance on establishing a proprietary interest is as follows:

A discussion of the evidence necessary for a showing that a person has sufficient proprietary interest in the matter is set forth in MPEP § 409.03(f).

See Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (August 14, 2012).  

The Manual of Patent Examining Procedure (MPEP), Ninth Edition (March 2014), directs a reader of MPEP § 409.03(f) to MPEP § 409.05 for guidance on establishing a proprietary interest in applications filed on or after September 16, 2012.  MPEP § 409.05 states, in pertinent part:

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.

The arguments and evidence filed with the petition present a legal memorandum indicating that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the applicant.  Moreover, the evidence includes an excerpt of the statute relied on to demonstrate a proprietary interest, and is signed by an attorney at law familiar with the law of the jurisdiction involved.

The petition under 37 CFR 1.46(b)(2) is granted as applicant has established that applicant has sufficient proprietary interests to execute a substitute statement on behalf of joint inventor William R. Kendrick and that such is appropriate to preserve the rights of the parties.
  



Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
    

    
        1 An applicant under § 1.43, 1.45 or 1.46 may execute a substitute statement in lieu of an oath or declaration under 1.63 if the inventor is deceased, is under a legal incapacity, has refused to execute the oath or declaration under § 1.63, or cannot be found or reached after diligent effort.